 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      STATE OF WASHINGTON, et al.,
                                                             CASE NO. 2:19-cv-01059-RAJ-JRC
11                             Plaintiffs,
                                                             ORDER RENOTING MOTION FOR
12              v.                                           PRELIMINARY INJUNCTION
13      UNITED STATES DEPARTMENT OF
        THE NAVY, et al.,
14
                               Defendants.
15

16          This matter is before the Court on defendants’ request for an extension of time in which

17   to respond to certain plaintiffs’ motion for a preliminary injunction. See Dkt. 47.

18          Plaintiffs Citizens of the Ebey’s Reserve for a Healthy, Safe, and Peaceful Environment

19   and Paula Spina have moved for a preliminary injunction prohibiting implementation of

20   increased Navy operations until this litigation is resolved. See Dkt. 29. The matter is currently

21   noted for the Court’s consideration on March 6, 2020, so that defendants’ response is due March

22   2, 2020. See Dkt. 29. Defendants request an extension of the response deadline to March 16,

23   2020, on the basis that they have “several dispositive motions due and hearings on dispositive

24

     ORDER RENOTING MOTION FOR PRELIMINARY
     INJUNCTION - 1
 1   motions scheduled” in the interim. See Dkt. 47, at 2. The parties have conferred, and none of

 2   the plaintiffs oppose defendants’ request. See Dkt. 47, at 2.

 3          Having considered defendants’ motion and that plaintiffs have no opposition, the Court

 4   finds good cause to grant the extension. The motion for preliminary injunction (Dkt. 29) is re-

 5   noted to March 20, 2020, and defendants’ response is due on or before March 16, 2020.

 6          Dated this 24th day of February, 2020.

 7

 8

 9

10                                                        A
                                                          J. Richard Creatura
11
                                                          United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER RENOTING MOTION FOR PRELIMINARY
     INJUNCTION - 2
